NO. 07-10-00324-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 NOVEMBER 15, 2011


                        JAMES CODY SULLIVAN, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


             FROM THE 64TH DISTRICT COURT OF CASTRO COUNTY;

         NO. A3000-0504; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, James Cody Sullivan, pleaded guilty to forgery of a financial

instrument, a state jail felony, and was sentenced to two years in a State Jail Facility

(SJF), however the term of confinement was suspended and appellant was placed on

community supervision for a period of four years.         Thereafter, an agreed order

modifying appellant’s community supervision was filed that required appellant to

complete the program at the Brownfield Regional Treatment Center. After completion of

this program, a second and ultimately, a third order modifying appellant’s community

supervision were filed. Finally, the State filed a motion to revoke appellant’s community
supervision. At the hearing on the State’s motion to revoke community supervision,

appellant pleaded “True” to the allegations contained in paragraphs two through five.

After receiving appellant’s pleas of “True” and other evidence, the trial court revoked

appellant’s community supervision and sentenced him to serve two years in a SJF.

Appellant has appealed the decision of the trial court to revoke his community

supervision. We affirm.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


       By his Anders brief, counsel raised a ground that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed this ground and made

an independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
2
346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).

We have found no such arguable grounds and agree with counsel that the appeal is

frivolous.


       Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.1




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




       1
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3